DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment to the claims, the objection to claim 23 has been withdrawn.
In view of Applicant’s remarks and paragraph 28 and 32 of the specification as filed, the rejection of claim 33 under 35 U.S.C. 112b has been withdrawn.
Claims 23-29, 32-36 and 38 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 23-29, 32-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hoare (US 20150257574) in view of “SimplyRecipes - Sous Vide and Food Safety: What to Know” (referred to hereinafter as SimplyRecipes) and “Can You Microwave Vacuum Sealed Bags” and in further view of Haamer (US 9681499),  Ardpru (WO 2020022965 already of record), Plazarte (US 20150335192) and Young (WO 2020065598). 
Regarding claim 23, Hoare teaches a method for cooking food, comprising, placing food in a pouch and vacuuming sealing the food in the pouch resulting in a vacuum sealed pouch containing food (see paragraph 4 and 108).  That is, Hoare teaches that the bag is used for sous vide cooking and as Hoare also teaches in figure 1 that there is a vacuum pump 22 connected to a heat sealing device 23 (see paragraph 88) it would have been obvious to one having ordinary skill in the art that Hoare is vacuum sealing the bag with the food placed into the bag.  Regarding the food being in an “uncooked state” it is noted that since Hoare is directed to cooking food in the pouch that it would have been obvious to one having ordinary skill in the art that the food was in an “uncooked state.”    SimplyRecipes further evidences sous vide cooking of uncooked foods (see at least page 2 - “raw meat” “safely cooking meats” - which suggests other forms of uncooked foods).
Regarding the step of “sous vide cooking in a heated water bath the vacuum sealed pouch containing the uncooked food, thereby cooking the uncooked food in the vacuum sealed pouch” it is noted that Hoare teaches sous vide cooking the food in the vacuum sealed pouch (see paragraph 4 and at least, paragraph 104; paragraph 88, figure 1, item 10).).  
Regarding the step of “during the sous vide cooking of the vacuum sealed pouch in the heated water bath, modulating a cooking temperature and a cooking time of the vacuum sealed pouch containing the uncooked food to selectively partially or completely cook the food in the vacuum sealed pouch, resulting in a vacuum sealed pouch containing cooked or partially cooked food,” Hoare teaches using a module for controlling the operation of the heating element to regulate the temperature of the water in the reservoir (see paragraph 41; the abstract - “regulating the temperature of water in the reservoir”) and also teaches the processor determining a corresponding cooking time (see paragraph 28, 30, 31, 36).  
Claim 23 differs from Hoare in specifically reciting that the pouch has “a one-way valve that allows escape of one or more of heated air, steam, and heated water vapor from an interior thereof to ambient;” “wherein the cooking temperature and cooking time are selected such that the one-way valve is closed throughout the sous vide cooking of the vacuum sealed pouch” and “wherein the one-way valve is selected to open during retherming of the cooked food subsequent to the sous vide cooking of the vacuum sealed pouch to allow the one or more of the heated air, steam and heated water vapor to escape from the interior of the vacuum sealed pouch to ambient.” 
It is noted however, that SimplyRecipes teaches that it has been known and conventional to reheat vacuum sealed cooked foods (see page 3 - “If I can cook frozen foods sous vide, can I also reheat leftovers sous vide?”).  SimplyRecipes also teaches that the cooked vacuum sealed pouches can be stored and refrigerated (see page 2-3, “Is It safe to cool foods cooked sous vide while still sealed in the bag, and then refrigerate them”).  This would therefore have suggested or made desirable, reheating of the cooled, cooked food which is within a vacuum sealed pouch.  Additionally, “Can You Microwave Vacuum Sealed Bags” further teaches that it has been desirable to reheat vacuum sealed cooked foods in a microwave (see page 1, “…it is perfectly fine to reheat cooked foods in them….When ready to reheat… Cut a corner off the bag to allow steam to escape during the cooking process…).  Therefore, in view of SimplyRecipes and “Can You Microwave Vacuum Sealed Bags” it would have been obvious to one having ordinary skill in the art to use microwave heating to subsequently reheat a vacuum sealed, cooked food, such as the vacuum sealed cooked food taught by Hoare, for the known purpose of re-heating the cooked food while still in the vacuum sealed pouch.  
Regarding the pouch comprising a valve that remains closed during “the sous vide cooking” but can open during retherming, “Can You Microwave Vacuum Sealed Bags” further evidences that a vent is desired when microwaving the vacuum sealed bag comprising cooked food so as to allow the contents to vent (page 1, “….Cut a corner off the bag to allow steam to escape during the cooking process…”).  In this regard, Haamer and Ardpru have been relied on to teach valves for microwavable packages where the valves can control the point at which the steam and pressure can be relieved in the package during microwave heating of the food:   
Ardpru also teaches a food bags that can be vacuum sealed (see page 7, lines 27-31) and which have valves that allow for release of pressure during microwave heating and which can remain closed during a first heat treatment while only opening during microwave treatment (see at least page 20, lines 7-18) and where the use of a valve is more convenient than cutting the pouch and allows for controlling the moisture that escapes from the food (see page 1, lines 5-11; page 3, lines 16-26).  
Haamer further teaches valves for bags (column 8, line 32), where the valves can keep air out of the package (column 2, lines 32-34 - “sealing the food package from ambient air”) but can open upon microwave heating (column 1, line 38; column 1, lines 30-51, column 9, line 13) to release pressure generated within the pouch and where the conditions for opening can be an overpressure of 10-200 mbar at 70-100°C (see column 11, lines 35-51).  Haamer thus teaches that below these conditions, the valve remains closed.  It would have been obvious to one having ordinary skill in the art that controlling the point at which the valve would relieve the steam and pressure generated in the pouch would have been advantageous for controlling the heating of the food within the pouch.  Hoare further teaches water temperatures such as 62°C (paragraph 135), which is below the temperatures at which Haamer’s valve would open.  It is noted that at paragraph 34 of the specification as filed, Applicant also appears to indicate the use of the valve from Haamer’s disclosure which can prevent water from entering the pouch but permits escape of heated air, steam or vapor during subsequent reheating or retherming.  
The art teaches that it has been desirable to reheat a vacuum sealed pouch containing cooked foods via microwave where venting has been desirable to prevent the pouch from rupturing.  Ardpru teaches that providing a pressure release valve has been advantageous over simply cutting a vent, because one would have had to pre-open, cut or pierce the bag before microwave heating and the vent causes the food inside to lose water and nutritive value, which makes the food look unappetizing and can cause inconvenience for users (see page 1, lines 5-11; page 3, lines 16-26).  Therefore, Ardpru teaches that the valve provides a more convenient option for heating foods in a microwave while providing the advantage of preventing excessive moisture loss from the food during heating and preventing the package from bursting during microwave heating.   Haamer teaches controlling the temperature and pressure at which the valve opens for the purpose of reheating the food (column 2, lines 49-51) and controlling the steam environment during the heating.  
Haamer and Ardpru teach valve configurations which also would not open during the sous vide heating step as taught by Hoare but would allow for the valve to subsequently open when reheating the vacuum sealed sous vide bag in a microwave.  SimplyRecipes and “Can You Microwave Vacuum Sealed Bags” further teaches that it has indeed been desirable to reheat cooked foods in vacuum sealed bags and that such reheating can desirably use a microwave, where the bag has been vented.  
Therefore, to modify Hoare’s bag such that is includes a valve that can remain closed during the sous vide cooking but can open to vent steam and vapor during a microwave reheating step would have been obvious to one having ordinary skill in the art, for the purpose of providing the added convenience so as to forego the need to cut the vacuum sealed bag for reheating the contents, and where such a modification would have provided for controlled moisture release during reheating for improving the qualities of the food.
Regarding the valve being a “one-way valve” it is noted that at paragraph 34, Applicant’s specification appears to disclose that a one-way valve is one that prevents water from a sous vide water bath during sous vide cooking from entering the vacuum sealed plastic pouch, but also permits the escape of steam, heated air, and/or vapor generated within the pouch during subsequent reheating or retherming.  Haamer teaches that valve membrane (52) that closes the valve slit (16) is a membrane that can have adhesive over the full area thereof (see column 10, lines 1-3) and where there is a reduced adhesion in one area for allowing venting (column 10, lines 3-9).  Haamer teaches that this venting can be controlled to occur at temperatures such as 70-100°C (see column 11, lines 38-39) which is below the 62°C temperature as suggested by Hoare.  Therefore, Haamer is seen to suggest what can be construed as a one-way valve, because the parameters for opening the valve can be controlled such that the valve would not open during sous vide cooking.  Ardpru teaches a valve that remains closed during, for example, sterilization using a waterspray retort (see page 20, lines 10-13) but open upon microwave heating (see page 20, lines 14-18) and therefore can be construed to be a one-way valve since it would prevent water from entering the vacuum sealed plastic pouch during the retorting but would allow venting during microwave heating.
If it could have been construed that the valve taught by Hammer and Ardpru was not a one-way valve, then it is further noted that Plazarte teaches a one way valve (see paragraph 34, item 410) that allows air to escape from the bag, and where the bag with the valve is clearly used for sous-vide cooking using a heated water bath (see figure 3), where the valve would thus have prevented liquid from entering the vacuum sealed pouch.  Young similarly teaches a vacuum sealed pouch for sous vide cooking in heated water (paragraph 3, 80) and where the valve can be a one-way check valve that allows air to leave the chamber (paragraph 15, 20, 80).  By squeezing or pressing the pouch, Young teaches creating an overpressure condition within the pouch to allow air to be removed (see paragraph 80 on page 14) but which would prevent liquid from entering during a sous vide cooking step.  
As the prior art combination already teaches the desirability of a valve for a sous vide pouch, so as to forego the need to provide venting for subsequent reheating, it would have been obvious to one having ordinary skill in the art to use a one-way valve so as to maintain the vacuum during sous vide cooking while allowing venting of steam and the overpressure that can generate during microwave treatment.
Regarding claim 24, the claim is rejected for the reasons discussed above with respect to claim 23.  Claim 24 also positively recites a step of retherming the cooked food in the vacuum sealed pouch after the sous vide cooking, which the combination as applied to claim 23 above also teaches.   
Regarding claim 25, the combination as applied to claim 24 above teaches that the retherming of the cooked food in the vacuum sealed pouch is by microwave radiation (see SimplyRecipes, “Can You Microwave Vacuum Sealed Bags” Ardpru - at least, page 2, line 31, Haamer- column 1, line 38; column 1, lines 30-51, column 9, line 13).
Regarding claim 26, in view of SimplyRecipes, “Can You Microwave Vacuum Sealed Bags” Ardpru, Haamer, the combination as applied to claim 24 teaches that the retherming can be for reheating the cooked food.  This can also read on “completing the cooking of the cooked food.”  That is, the combination teaches the food in the vacuum sealed pouch is first cooked by sous vide cooking, and the combination further teaches reheating where this can be a completion step for when the food is desired to be consumed.
Regarding claim 27, in view of Ardpru and Haamer as already discussed above, the combination teaches a valve that opens due to a pressure differential between the interior of the pouch and the exterior of the pouch, during microwave heating in order to relieve steam and vapor buildup during the heating so as to prevent the pouch from rupturing.
Regarding claims 28-29, in view of SimplyRecipes, the combination applied to claims 23 and 24 teaches refrigerating the vacuum sealed pouch containing cooked food subsequent to sous vide cooking and prior to retherming (see page 2 - “cool cooked food quickly…and then get them into the refrigerator or freezer”; page 2-3 - “it’s safer to store food in the same bag it was cooked in…Just be sure to cool your bags quickly before refrigerating them…”). This is seen to read on a cold storage, as recited in claim 29.  That is, SimplyRecipes teaches that the sous vide cooked food can be cooled and refrigerated for storage and the combination further suggests reheating such vacuum sealed cooked food pouches.  To modify Hoare to refrigerate or put the cooked pouch in cold storage would have been obvious for extending the shelf life of the contents prior to use.
Regarding claim 32, Hoare teaches modulating the temperature of the water bath for achieving the requisite cooking, as discussed above with respect to claim 23.  Regarding the modulating of the temperature to remain below a boiling point of the water bath, Hoare teaches cooking vegetables, for example, below the boiling point of water (see paragraph 4) and Hoare also teaches maintaining (i.e. modulating) the water temperature (see at least, the abstract - regulating the temperature of water in the reservoir).  Therefore, Hoare is seen to suggest modulating the water temperature below a boiling point of the water bath.
Additionally however, Young teaches sous vide cooking in a water bath, where the temperature is regulated to be, for example, 55-75°C for meat (see paragraph 3) and thus further suggests modulating the water temperature to remain below a boiling point of the water bath.
To thus modify Hoare and to modulate the water temperature to remain below the water’s boiling point, would thus have been obvious to one having ordinary skill in the art based on the type of food to be cooked and the requisite degree of cooking that is required.
Regarding claim 33, Hoare teaches vacuuming sealing the pouch that is a flexible bag made of plastic (see paragraph 4, 108, 110, “plastic bag”).
Regarding claim 34, in view of Hoare, Ardpru and Haamer, the combination teaches a flexible bag made of plastic film (see Hoare as discussed above with respect to claim 33).  Regarding the valve being on a bag sidewall, Ardpru (see the figures) and Haamer (figure 5, column 8, line 32) suggest a valve on the side wall, as already discussed above. 
Regarding claim 35, Hoare teaches the food to be sous vide cooked can be any one or more of vegetable, meat, eggs and custard (see paragraph 24).  Hoare also teaches that the foods may have a liquid content (see paragraph 108, item 207).
Claim 35 differs in specifically reciting, “adding one or more of a spoilage inhibitor, a pre-dusting of flour, spices, sauce and marinade to the uncooked food prior to the vacuum sealing.
However, it has been notoriously conventional and well known in the art to include spices with uncooked foods for sous vide cooking in pouches.  Furthermore, Young teaches that it has been desirable to include a sauce with the food to be placed into a pouch that is vacuum sealed for sous vide cooking (see paragraph 3 “sauces”; paragraph 73).  Young is also vacuuming sealing the pouch for sous vide cooking (see paragraph 73; 92 - remove air from the chamber (e.g. by squeezing, displacement, or using a vacuum pump). 
To thus modify Hoare and to include sauce with the uncooked food would thus have been obvious to one having ordinary skill in the art, based on the requisite flavor desired for the cooked food.
Regarding claim 36, it is noted that Haamer teaches that the valve can include an elongate slit in the pouch material (see figure 3, item 16; column 8, lines 31-32) over which there is a tape affixed to the outer surface (see figure 3, item 52,160).  Haamer teaches that the tape (figure 3, item 52) can have an adhesive over the full area of the membrane 52 (see column 9, line Thus to modify Hoare in view of the combination applied to claim 23 and to use a particular known valve that has a tape attached to an outer surface of a sidewall of a pouch and that covers a slit in the side wall of the pouch and that can advantageously remain closed at sous vide cooking temperature but can open at elevated microwave temperatures would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional valve designs.  Additionally however, it is noted that Young teaches a valve (214) for a bag used for sous vide cooking, where the valve includes a covering material over an opening in the sidewall of the pouch (see figure 2, item 214; figure 3c, item 314).  At paragraph 81, Young teaches that there is a membrane that permits air to pass from the chamber, thus it would have been obvious for the bag wall to have had an opening therein.  Young further teaches that a sticker (230) can be positioned over the valve on an exterior surface of the side wall of the pouch, for the purpose of providing a QR codes and/or product information (paragraph 82; paragraph 91).
To thus modify the combination, as applied to claim 23 and to provide a valve that includes a sticker covering an opening on a side wall of the pouch, would thus have been obvious to one having ordinary skill in the art, for the purpose of providing added product information secured to the pouch side wall.  
Regarding claim 38, Hoare teaches cooking foods such as meat and vegetables (see paragraph 24).

Response to Arguments
On page 7 of the response, Applicant urges that the citations of the Ardpru reference as presented in the previous Office Action cannot be found.  It is noted that the rejection inadvertently referred to the US PG-Pub (US 20210309434) instead of the WIPO publication (WO2020022965).  This has been corrected in this Office Action.

On page 8 of the response, Applicant urges that Hoare teaches a sous vide cooking process that lacks a valve of any kind, and that SimplyRecipes and Can you Microwave both teach sous vide cooking food in a valve-less bag that requires cutting of a corner for subsequent retherming, while Can You microwave teaches against cooking uncooked food in the plastic bag.  Thus, applicant urges that the combination does not teach or suggest the claimed process where pouches are fitted with a one-way valve that is to remain closed during the sous vide cooking process but to open during subsequent retherming.
These urgings are not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is initially noted that Hoare and SimplyRecipes already teaches cooking uncooked food in a plastic bag, via the sous vide method.  Additionally, SimplyRecipes teaches the desirability of reheating pouches that contain sous vide cooked foods, and Can You Microwave has been relied on to teach that a vacuum sealed pouch having cooked food therein, can desirably be vented for the purpose of reheating, such as by microwave.  The art thus suggests reheating foods sous vide cooked in a vacuum sealed pouch and further teaches venting vacuum sealed pouches for reheating purposes.  This would suggest to one having ordinary skill in the art, that it would have been desirable to reheat the vacuum sealed pouch of Hoare after sous-vide cooking for the known purpose of rewarming the cooked food while already in the pouch and where a vent would have been desirable for allowing steam to escape during reheating.  
While Can You Microwave suggests against cooking raw foods in vacuum sealed bags, the reference has not been relied on to teach the cooking of raw foods, especially as Hoare teaches sous vide cooking of foods and SimplyRecipes evidences cooking of raw foods using sous vide.  Can You Microwave has been relied on to teach known processing steps for cooked foods that are within a vacuum sealed bag (i.e. the sous vide cooked pouch of the prior art) such as reheating with venting.  Furthermore, while the above combination does not specifically discuss a valve, Haamer teaches valves that are clearly usable for microwave heating of foods and where such valves would be reasonably expected to remain closed during a sous vide water bath cooking, because Haamer teaches that the valve would only open at temperatures and pressures above those suggested by the prior art for sous vide cooking (i.e. 62°C as suggested by Hoare at paragraph 135).  Furthermore, Ardpru teaches pouches for cooking of food where the pouches include a valve that can open at a desired pressure, where such a valve has been desirable over simply cutting or piercing the pouch so as to make the venting more convenient (see page 1, lines 5-11; page 3, lines 16-26) as well as to prevent spilling of food or water from the vent during microwave heating (see page 1, lines 18-21).  As the combination already suggests that vacuum sealed pouches that have cooked foods therein should be vented for reheating, it would have been obvious to one having ordinary skill in the art that Ardpru’s teachings of providing a valve that makes heating foods easier, so as to forego the need to cut a vent would have been equally advantageous for Hoare’s sous vide pouches, especially since Ardpru teaches that the pressure at which the pouch opens for venting can be controlled and as the vented pouch is also a vacuumed, hermetically sealed pouch (see page 7,lines 27-31) which can first undergo sterilization or pasteurization while keeping the valve closed and where the valve subsequently opens upon microwave treatment (page 20, lines 7-18).  



Further on page 8 of the response, regarding Haamer, Applicant urges that Haamer discloses a process in which the one-way valve opens both during the first cooking and the subsequent retherming and this is in contrast to the claimed process which is a sous vide cooking step.
These urgings are not seen to be sufficient to overcome the rejection.  Haamer’s first step of high temperature and short duration is not seen to teach away from Haamer’s valve being successfully used with a sous vide pouch, because Haamer teaches that at overpressures of 10-200mbar and 70-100°C is when the valve would open; and the prior art combination suggests sous vide temperatures such as 62°C.

Further on page 8 of the response, regarding Ardpru, Applicant urges that Ardpru discloses providing a plastic cover with the laser-cut score pattern that permanently ruptures to allow escape of steam/water vapor and therefore does not teach cooking at a time and temperature below the rupture point of the score lines, then subsequent retherming at a temperature above the rupture point.
These urgings are not seen to be sufficient in view of the combination as presented in this Office Action.  It is initially noted that Ardpru teaches that there can be a first pasteurization/sterilization step (page 7, lines 27-30) where the vent would not open (see page 20, lines 7-18 - “vacuum packaging condition”; “disinfection at 90°C” “retain the condition of a hermetically sealed vacuum package after the disinfection”) while still being able to release the pressure upon heating in a microwave (see page 20, lines 17-18).  Therefore, Ardpru’s teachings suggest valve designs that can allow for a valve to remain closed and keep a pouch in a vacuum packaged condition during a first treatment step; and where subsequent microwave heating can allow for the valve to open to vent steam.  As discussed above, since the prior art teaches the desirability of reheating sous vide pouches and for vacuum sealed pouches to be vented for reheating purposes, to thus modify the vacuum sealed sous vide pouches of Hoare to include a valve that remains closed during sous vide cooking but can open during microwave reheating would have been obvious to one having ordinary skill in the art, for providing the convenience of a valve compared to requiring a user to provide a vent - such as to forego the need for cutting the pouch for venting, and for preventing the food or liquid from spilling from a cut vent; and where the valve can create a desirable steam environment for cooking prior to release of pressure within the pouch.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792